Citation Nr: 1610381	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  09-38 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial compensable disability rating for the service-connected scar, residual of ganglion cyst removal, left wrist for the period prior to December 29, 2009; and, a rating in excess of 10 percent for the period beginning on December 29, 2009; and, a rating in excess of 20 percent for the period beginning on March 23, 2015.  

2.  Entitlement to service connection for chronic fatigue, to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117, or as secondary to a service-connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran had active service from June 1989 to December 1995, to include service in Southwest Asia from January 1991 to April 1991. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In that decision, the RO, in pertinent part, denied service connection for tinnitus, sleep disturbance, muscle aches, joint pain and chronic fatigue, and granted service connection for scar, residual of ganglion cyst removal, left wrist, assigning an initial noncompensable rating.

During the pendency of the appeal, the RO issued an October 2011 rating decision, which granted a higher, 10 percent rating for scar, residual of ganglion cyst removal, left wrist, effective December 29, 2009.  

In June 2012, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.

In an August 2012 decision, the Board granted service connection for tinnitus.  As that claim was granted in full, the issue is no longer in appellate status or before the Board at this time.  

The remaining issues on appeal were remanded in August 2012 for additional development of the record.  Before the case was returned to the Board on appeal, the RO issued a January 2013 rating decision granting service connection for sleep disturbance.  As that service connection claim was granted in full, the issue is no longer in appellate status or before the Board at this time.  

Likewise, the RO issued a rating decision in April 2015 granting service connection for fibromyalgia with an initial 40 percent rating assigned, effective from March 31, 2008, the date on which the Veteran's claims of service connection for joint pain and muscle aches were received.  The RO explained that the grant of service connection for fibromyalgia satisfied in full the claims of service connection for joint pain and muscle aches.  

Also, the April 2015 rating decision granted an increased rating to 20 percent for the service-connected scar, residual of ganglion cyst removal, left wrist, effective from March 23, 2015.  As the award is not a complete grant of benefits, the issue remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

In light of the foregoing, the only remaining issues on appeal are those of entitlement to service connection for chronic fatigue and entitlement to a higher initial disability rating for the service-connected scar, residual of ganglion cyst removal, left wrist, rated as 0 percent disabling from March 31, 2008, rated as 10 percent disabling from December 29, 2009, and rated as 20 percent disabling from March 23, 2015.  In April 2015, the RO issued a supplemental statement of the case addressing these issues and returned the case to the Board.  

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.




FINDINGS OF FACT

1.  The Veteran had active service in the Southwest Asia Theater of operations during the Persian Gulf War.

2.  The Veteran's claimed chronic fatigue is a symptom of service-connected disability.  

3.  Prior to December 29, 2009, the Veteran's scar residual of the left wrist ganglion cyst removal is manifested by no more than a painful scar.  

4.  From December 29, 2009 to March 22, 2015, the Veteran's scar residual of the left wrist ganglion cyst removal is manifested by no more than a painful scar.  

5.  From March 22, 2015, the Veteran's scar, residual of the left wrist ganglion cyst removal, is not manifested by three or four scars that are unstable or painful.

6.  The Veteran's scar, residual of the left wrist ganglion cyst removal, is manifested by painful limitation of motion of the wrist.   


CONCLUSIONS OF LAW

1.  An undiagnosed illness manifested by chronic fatigue, to include chronic fatigue syndrome, was not incurred in service.  38 U.S.C.A. §§ 1110, 1117 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2015).

2.  The criteria for the assignment of an initial 10 percent rating, but not higher, for the scar associated with the removal of cyst of left wrist are more nearly approximated for the time period prior to December 29, 2009.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.118, Diagnostic Code 7804 (2008 & 2015).

3.  From December 29, 2009 to March 22, 2015, the criteria for the assignment of a disability rating in excess of 10 percent disability rating, for the service-connected scar, residual of the removal of a cyst of the left wrist, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.118, Diagnostic Code 7804 (2008 & 2015).

4.  From March 23, 2015, the criteria for the assignment of a disability rating in excess of 20 percent disability rating, for the service-connected scar, residual of the removal of a cyst of the left wrist, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.118, Diagnostic Code 7804 (2008 & 2015).

5.  The schedular criteria for a separate 10 percent rating for residual limitation of motion from excision of a ganglion cyst of the left wrist have been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. § 3.159, 4.1-4.14, 4.40, 4.59, 4.71a, Diagnostic Code 5215 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

A pre-adjudicatory letter was sent to the Veteran in April 2008.  The letter informed him of his and VA's duty for obtaining evidence.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The letter provided notice of information and evidence is needed to substantiate a direct service connection claim.  The letter notified the Veteran of all five elements of the claim, including disability ratings and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Although the initial pre-adjudicatory letter of April 2008 did not notify the Veteran of how to substantiate a Gulf War claim based on undiagnosed illness, that defect was cured by another notice letter sent to the Veteran in August 2012, followed by a January 2013 readjudication via a supplemental statement of the case (SSOC).  

Regarding the increased rating claim, this claim arises from a disagreement with the initial disability rating that was assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains service treatment records (STRs), VA treatment records, and private treatment records.  The Veteran had VA examinations and opinions were obtained.  Findings from the VA examiners are adequate for the purposes of deciding the claims on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The Veteran testified at a Board hearing via video conference in June 2012.  The undersigned VLJ who conducted the hearing noted the current appellate issues at the beginning of the hearing, and asked questions to clarify the appellant's contentions and treatment history.  The appellant provided testimony in support her claims and expressed her contentions clearly.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Moreover, neither the appellant nor her representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

Furthermore, the agency of original jurisdiction (AOJ) substantially complied with the August 2012 and January 2015 remand orders by affording the Veteran additional VA examinations and obtaining relevant medical records.  No further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).   

As such, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims and no further assistance to develop evidence is required.

II.  Service Connection - Chronic Fatigue

The Veteran seeks service connection for an undiagnosed illness that she believes is the result of her service in the Persian Gulf in 1991, and which is manifested by chronic fatigue.  

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

Generally, to establish service connection, there must be lay or medical evidence of (1) a current disability, (2) incurrence or aggravation of a disease or injury in service, and (3) a nexus between the in-service injury or disease and the current disability.  See38 U.S.C. § 1110; Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed .Cir.2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed.Cir.2004); 38 C.F.R. § 3.303 (2015).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. § 3.303(a) (2015); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may also be established for a chronic disability resulting from an undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2016.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multisymptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service-connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.117, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are competent to report objective signs of illness.  Id. 

Medically unexplained chronic multisymptom illnesses are defined by a cluster of signs or symptoms, and are currently limited to chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome (IBS), as the Secretary has not determined that any other conditions meet the criteria for a medically unexplained chronic multi symptom illness.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2).

38 C.F.R. § 3.317 also allows for service connection on a presumptive basis for certain enumerated infectious diseases to allow for presumptive service connection for nine infectious diseases.  As none of the enumerated diseases are at issue in this case, the Board has omitted listing the diseases or discussing them.  See 38 C.F.R. § 3.317(c).
 
Section 3.317 explicitly acknowledges that a claimant's "signs or symptoms" need not be shown by medical evidence; however, the regulation does specifically require some "objective indications" of disability.  See 38 C.F.R. § 3.317(a).  "Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).  

Lastly, compensation shall not be paid under section 3.317 if there is affirmative evidence that an undiagnosed illness was not incurred during active military service in the Southwest Asia theater of operations during the Persian Gulf War; if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or if there is affirmative evidence that the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

The Veteran's military records document that she served in Southwest Asia during the Persian Gulf War.  Therefore, the above-described provisions possibly apply to this case.

In cases where a Veteran applies for service connection under 38 C.F.R. § 3.317 but is found to have a disability attributable to a known diagnosis, further consideration under the direct service connection provisions of 38 U.S.C.A. §§ 1110 and 1131 is warranted.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) (specifically addressing claims based on ionizing radiation exposure).  Thus, the presumption is not the sole method for showing causation.  However, as noted above, where the issue involves a question of medical diagnosis or causation, as presented here, a claimant must establish the existence of a disability and a connection between the Veteran's service and the disability.

The Veteran testified that her sleep disturbance began during Desert Storm.  She reported having terrible nightmares and then difficulty trying to go back to sleep.  She also reported that she was prescribed sleep medication.

Regarding the Veteran's claimed fatigue, the VA examiner in November 2008 opined that the Veteran did not have chronic fatigue syndrome and that her symptom of fatigue was a manifestation of her insomnia.  Then, a VA psychiatric examiner in August 2012 stated, "Essentially, it appears the Veteran's sleep disturbance is a symptom of her service-connected depression..."  

The RO subsequently granted service connection for sleep disturbance in a January 2013 rating decision and assigned a 30 percent evaluation due to persistent day-time hypersomnolence pursuant to Code 6847.  She is also in receipt of compensation for major depressive disorder which is assigned a 50 percent evaluation pursuant to Code 9434.  

Chronic sleep impairment was noted as a symptom of the Veteran's service-connected psychiatric disorder in a December 2014 examination report.  A VA examiner in April 2015 opined that the Veteran's fatigue was less likely as not permanently aggravated or a result of service in the Persian Gulf, and it was at least as likely as not related to the Veteran's service-connected depression with associated significant sleep disturbance.  The examiner explained that the Veteran did have fatigue, but her clinical picture did not rise to the level of the condition of Chronic Fatigue Syndrome.  There was no sudden onset, no restriction of activity to 50 percent of prior level, no fevers, and no tender/swollen lymph nodes.  Rather, the examiner found, "The Veteran's service-connected depression condition and especially with associated sleep disturbance is VERY strongly associated with the symptom of fatigue and is more than enough to account for the Veteran's fatigue."

The Veteran is competent to report that she has fatigue, but is not competent as a lay person to diagnose chronic fatigue syndrome as such diagnosis requires medical knowledge and expertise.  The medical opinion, which is competent and based on an adequate examination and rationale, is entitled to probative weight and outweighs the Veteran's statements.  The Veteran's fatigue is a symptom of one or more service-connected disabilities and is contemplated in the rating criteria for those disabilities, a separate grant of service connection for chronic fatigue syndrome is not warranted, particularly where, as here, the examiner specifically indicated that the Veteran's fatigue does not rise to the level of a separate diagnosis of chronic fatigue syndrome and the Veteran's fatigue has been attributed to a known diagnosis.  

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the appeal must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


III.  Increased Rating - Left Wrist

As noted above, service connection for scar, residual of ganglion cyst removal, left wrist was granted pursuant to a March 2009 rating decision.  An initial noncompensable rating was assigned effective from March 31, 2008.  The Veteran appealed the initial noncompensable rating assigned.  She testified that when she tried to grab something, she would feel sharp pain right at the incision.  She also reported loss of manipulation and numbness.

During the pendency of the appeal, the noncompensable rating was increased to 10 percent effective from December 29, 2009, and then the 10 percent rating was increased to 20 percent effective from March 23, 2015.  As the entire period since the effective date of service connection is for consideration, staged ratings will be considered, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007) (applying this concept to all increased rating claims).  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

When assigning a disability rating, it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  The rating for an orthopedic disorder should reflect functional limitation due to pain which is supported by adequate pathology and evidenced by the visible behavior of the Veteran undertaking the motion.  Weakness is also as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like. See 38 C.F.R. § 4.40 (2015).  The factors of disability reside in reductions of their normal excursion of movements in different planes.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight bearing are related considerations.  See 38 C.F.R. § 4.45 (2015).  It is the intention of the rating schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59 (2015).

It is the Board's responsibility to determine whether a preponderance of the evidence supports the claim or whether the evidence is in relative equipoise, with the veteran prevailing in either event, or whether there is a preponderance of evidence against the claim, in which case the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In this case, the Veteran is competent to testify on factual matters of which she has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Veteran is competent to provide evidence of observable symptoms, including pain.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  See also Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe her symptoms and their effects on employment or daily activities.  

The Board will consider not only the criteria of the currently assigned diagnostic code, but also the criteria of other potentially applicable diagnostic codes.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14 (2015).  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his [or her] earning capacity."  See 38 U.S.C.A. § 1155 (West 2014); Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and the demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

During the pendency of this appeal, the schedular criteria by which skin disabilities are rated were revised, effective October 23, 2008. See 73 Fed. Reg. 54,708 (September 23, 2008).  These revisions are applicable only to claims filed on or after October 23, 2008, unless the Veteran requests review under the revised criteria.  See 73 Fed. Reg. 54,708  (Sept. 23, 2008).  The Veteran's claim for a compensable rating for residual (scar) left wrist ganglion cyst was already pending as of October 23, 2008 (the Veteran claim was received in March 2008). 

Under Diagnostic Code 7804, in effect on and after August 30, 2002 (and prior to October 23, 2008), scars which are superficial and painful on examination are rated as 10 percent disabling.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).  Note 1 to Diagnostic Code 7804 provides that a superficial scar is one not associated with underlying soft tissue damage.  Note 2 to Diagnostic Code 7804 provides that a scar on a tip of the finger or toe still would warrant the 10 percent evaluation.

Under other pertinent diagnostic codes, Diagnostic Code 7801 (2008) permits a 10 percent rating for scars other than of the head, face, or neck, that are deep or that cause limitation of motion, if they have an area or areas exceeding 6 square inches (39 sq. cm.).  Under 38 C.F.R. § 4.118, Diagnostic Code 7802 (2008), scars other than of the head, face, or neck, that are superficial and that do not cause limited motion warrants a 10 percent rating if they have area or areas exceeding 144 square inches (929 sq. cm.).  Under 38 C.F.R. § 4.118, Diagnostic Code 7803 (2008), unstable superficial scars warrant a 10 percent rating.  Note (1) to Diagnostic Code 7803 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage.

Diagnostic Code 7805 provided that other scars are to be rated on limitation of function of affected part.  38 C.F.R. § 4.118 (2008).  Ratings for consideration are those provided under 38 C.F.R. §4.71(a), Diagnostic Codes 5214 and 5215.  Diagnostic Code 5214 provides that a 50 percent evaluation is assigned for unfavorable ankylosis of the major wrist.  A 40 percent evaluation is assigned for unfavorable ankylosis of the minor wrist.  For any other position of ankylosis, except favorable for the major wrist, a 40 percent is assigned and a 30 for percent for the minor wrist.  A 30 percent evaluation is assigned for favorable ankylosis of the major wrist and 20 percent for the minor wrist.  Diagnostic Code 5215 allows for a 10 percent evaluation for limitation of the wrist when dorsiflexion is less than 15 percent or when palmar flexion is limited in line with forearm.

The March 2009 rating decision granted service connection for the left wrist scar, and assigned an initial noncompensable disability rating.  In the statement of the case, the RO considered the Veteran's claim under both the revised and prior regulations.  As such, the Board will also consider both the old and new regulations in this case.

Under the revised Diagnostic Code 7801, a 10 percent rating is warranted for burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear in an area or areas of at least 6 square inches (39 square centimeters) but less than 12 square inches (77 square centimeters).  A 20 percent rating requires an area or areas of at least 12 square inches (77 square centimeters) but less than 72 square inches (465 square centimeters).  A 30 percent rating requires an area or areas of at least 72 square inches (465 square centimeters) but less than 144 square inches (929 square centimeters).  A 40 percent rating requires an area or areas of 144 square inches (929 square centimeters) or greater.  A qualifying scar is one that is nonlinear and deep, and is not located on the head, face, or neck.  Note (1) to Diagnostic Code 7801 provides that a deep scar is one associated with underlying tissue damage.  Id.

Diagnostic Code 7802, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear in an area or areas of 144 square inches (929 square centimeters) or greater warrant a 10 percent evaluation.  Ten percent is the only rating assignable under Diagnostic Code 7802.  A superficial scar is one not associated with underlying soft tissue damage.  Note (2) under that code provides that if multiple qualifying scars are present, a separate evaluation is assigned for each affected extremity based on the total area of the qualifying scars that affect that extremity.  Id.

Diagnostic Code 7803 was removed.  

Under Diagnostic Code 7804, a 10 percent rating is warranted for 1 or 2 scars that are unstable or painful.  A 20 percent rating is warranted for 3 to 4 scars that are unstable or painful.  A 30 percent disability rating is warranted for 5 or more scars that are unstable or painful.  Note (1) states that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Id.

Diagnostic Code 7805 provides that other scars (including linear scars) and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804 require the evaluation of any disabling effect(s) not considered in a rating provided under Diagnostic Codes 7800 through 7804 under an appropriate diagnostic code.  Id.  

The Veteran's service treatment records show that she underwent excision of a ganglion cyst from the left wrist in July 1995.  

A November 2008 VA examination revealed a superficial, level scar located on the dorsum of the left wrist, which measured about 1.5 inches by 1 cm.  There was slight tenderness on palpation.  There was no inflammation, edema, keloid formation, induration, inflexibility, and no functional limitation imposed by this scar.  A November 2009 VA treatment record notes the Veteran's report that she has problems with wrist flexion.  

A December 29, 2009 VA outpatient treatment record shows that the Veteran had left dorsal wrist pain with a previous history of ganglion cyst, status post excision with recurrence.  The examiner indicated that the Veteran had a slightly widened scapholunate interval, which could be unremarkable, but could indicate some very minimal injury to her scapholunate interosseous ligament.  She had intact wrist flexion and extension as well as radial and ulnar deviation.  There was no gross instability.  The impression was left dorsal wrist pain with a previous history of ganglion cyst, status post excision with recurrence. 

The Veteran had the recurrent cyst excised in January 2010.  A June 2010 VA outpatient orthopaedic follow-up note reveals that the Veteran reported tenderness about the scar.  According to the June 2010 report, the Veteran had significant keloid formation and hyperesthesia to palpation.  Range of motion of the wrist was 50 degrees of extension, 50 degrees of flexion, 25 degrees of radial deviation and 35 degrees of ulnar deviation.  The examiner concluded that the Veteran lacked 10 degrees of flexion and extension when compared to normal which was 60 degrees in both planes.  

A QTC examination conducted on a fee basis for VA in September 2011 reveals a painful scar on the dorsal left wrist.  The Veteran reported that she had to wear a brace to lift anything over 10 lbs and has issues gripping objects due to pain.  The scar is linear and measures 3 cm by .5 cm.  There is no skin breakdown, and the scar is superficial with no underlying tissue damage.  There was no inflammation or edema.  There was no keloid formation.  The scar was disfiguring and painful, but did not limit the wrist function.  The condition did not affect her usual occupation or her daily activities.  The scar was linear and measured 2.7 x .6 x 0 cm.  

Similar findings were noted on a September 2012 VA examination report.  The Veteran reported a constant aching nonradiating pain located at the incision region made worse with grasping/lifting at work.  She also reported weakness, fatigability, lack of endurance and loss of motion.  She did not report flare-ups.  The examiner found there was no limitation of motion but there was pain on motion.  Muscle strength was normal and there was no ankylosis.

At a March 2015 VA examination, the Veteran reported that she continued to have pain in the left wrist.  She wore a wrist brace.  The constant aching pain was located at the incision region and was made worse with grasping/lifting at work.  The Veteran reported flare-ups of pain one time per day which she described as moderate and lasting a few hours.  The Veteran also reported weakness, fatigability, lack of endurance, and loss of motion, but denied swelling, heat, redness, instability, giving way, and locking.  The Veteran reported that the pain was progressively worse over the previous two years with increased intensity and frequency of pain.  The examiner noted that the left wrist scar was painful to the touch and also painful with some wrist movements.  The examiner also indicated that there was slight widening of the scapholunate interval which was felt to be due to the original surgery in 1995.  The scar was not both painful and unstable.  The examiner described the scar as nonlinear, measuring 3.5 cm by .5cm, with a width that ranged from 1mm to 5mm.  

The examiner found that the scar resulted in limited function in that she had limited range of motion and limited capacity to work with machines or to do lifting (which is required for her job).  The joints examination showed some weakened movement (4/5) on left wrist flexion and extension.  She had palmar flexion and dorsiflexion to 45 degrees, ulnar deviation to 25 degrees and radial deviation to 15 degrees.  Pain was noted and did cause functional loss.  There was no additional loss of function or range of motion after three repetitions.  The examiner was unable to provide information concerning whether there was additional range of motion loss during a flare-up as such was not observed.  There was no muscle atrophy or ankylosis.  

The examiner explained that the scar was more painful and tender after the second surgery in 2010 and with the second removal of the ganglion cyst, a traumatic neuroma, which sometimes forms at sites of trauma or intervention, was found.  However, the examiner found that the neurologic examination was normal despite her report of intermittent paresthesias in the left hand and there was no functional impairment from a neurologic standpoint for the left wrist.  

The RO thereafter assigned a 20 percent rating, effective March 23, 2015,  determining that the disability approximated one painful and unstable scar.  

In summary, the evidence shows that the Veteran's scar has always been, at the very least, tender to palpation.  Thus, the Board finds that, in resolving all doubt in favor of the Veteran, her scar has been painful since the effective date of service connection.  As such, a 10 percent rating is assignable under the old Diagnostic Code 7804 or the revised Diagnostic Code 7804 for a superficial scar that is painful on examination for the period of time covered by this claim that is prior to December 29, 2009.  

Prior to March 23, 2015, the medical evidence of record shows that the Veteran's ganglion cyst of the left wrist had returned.  The Veteran underwent a second cyst excision in January 2010.  She had pain in the scar area, and also had a keloid formation.  Her doctor indicated that the cyst may recur again, and that radiographs were essentially normal, but her slightly widened scapholunate interval may indicate some very minimal injury to the ligament.  Currently, the Veteran continues to have pain in the area of the scar.  However, a separate rating or a rating in excess of 10 percent is not warranted prior to March 23, 2015, pursuant to Diagnostic Codes 7801, 7802, 7803 or 7804, as the evidence did not show that the scar exceeded 6 square inches (39 sq. cm.) or was unstable.  Although she had keloid formation, the evidence did not show that there was frequent loss of covering of the skin over the scar.  

From March 23, 2015, the criteria for the assignment of a separate rating or a rating in excess of 20 percent pursuant to Diagnostic Codes 7801 to 7804 have not been met or approximated.  The evidence did not show that the scar exceeded 6 square inches (39 sq. cm.), or that there were three or four scars that were unstable or painful.  

Regarding the application of Diagnostic Code 7805, the Board notes that When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider functional loss due to pain, weakness, excess fatigability, or incoordination.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above. See id.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. Read together, DC 5003 and 38 C.F.R. § 4.59 provide that painful motion due to degenerative arthritis, that is established by x-ray, is deemed to be limitation of motion and warrants the minimum compensable rating for the joint, even if there is no actual limitation of motion. Lichtenfels v. Derwinski; 1 Vet. App. 484, 488 (1991).  The provisions of 38 C.F.R. § 4.59 relating to painful motion are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record. Burton v. Shinseki, 25 Vet. App. 1 (2011). 

Normal range of motion of the wrist is palmar flexion to 80 degrees, dorsiflexion extension to 70 degrees, ulnar deviation to 45 degrees, and radial deviation to 20 degrees.  38 C.F.R. § 4.71, PLATE I.  As the medical evidence shows that the Veteran has evidence of painful dorsiflexion to less than 70 degrees as a result of the service-connected disability, a separate 10 percent rating for limitation of motion of the wrist is warranted.  Although dorsiflexion was not less than 15 degrees, the Veteran reported that she experienced flare-ups and the VA examiner found that she had functional limitation due to the scar in the form of painful, limited motion of the wrist. Such symptoms are not contemplated by the criteria set forth in Diagnostic Code 7804.  VA is required to provide separate evaluations for separate manifestations of the same disability that are not duplicative or overlapping. Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  Accordingly, a separate 10 percent rating, which is the maximum rating for limitation of motion of the wrist, is warranted pursuant to Diagnostic Code 5215.  As ankylosis is not shown, a higher rating cannot be assigned.

While the examiner noted that the Veteran had a neuroma, no objective evidence of neurologic impairment resulting therefrom was found on examination.  The Veteran's reports of symptoms, including pain, which result in limitation of motion have already been considered in assigning the 10 percent evaluation pursuant to Diagnostic Code 5215.  Accordingly, to assign another evaluation pursuant to the neurologic criteria would constitute impermissible pyramiding.  

In light of the foregoing, the criteria for the assignment of an initial 10 percent rating, but no higher, for the service-connected scar have been met pursuant to Diagnostic Code 7804 prior to December 29, 2009.  Prior to March 23, 2015, the criteria for a rating higher than 10 percent for the scar pursuant to Diagnostic Codes 7801 to 7804, under either the old or revised versions of the criteria, have not been met.  The criteria for a rating in excess of 20 percent is not warranted for the scar, pursuant to Diagnostic Codes 7801 to 7804, under either the old or revised versions of the criteria, from March 23, 2015.  A separate 10 percent rating pursuant to Diagnostic Codes 7805 and 5215 is warranted for the painful limitation of motion of the wrist which is a manifestation of the service-connected disability.  

It is noted that the Veteran requested a temporary total rating based on the January 2010 surgery to remove the ganglion cyst.  The RO determined in a June 2011 rating decision that a temporary total rating was not warranted.  The Veteran did not thereafter express any disagreement with the RO's determination, accordingly, that matter will not be addressed herein.  

Additionally, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected disability are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's left wrist scar and resulting limitation of motion of the wrist with the established criteria found in the rating schedule for that disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  In particular, the Veteran has some limitation of motion and pain associated with the scar.  The criteria for the evaluating scars and limited motion of the wrist specifically contemplate functional impairment due to pain and other residuals associated with scars.  Therefore, it cannot be said that the criteria under which these disabilities are evaluated do not contemplate this Veteran's symptoms. 

The Board also notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  There is no indication that there are combined effects resulting from all of the Veteran's service-connected disabilities that impact the disability picture of the service-connected disability on appeal.  

In light of this discussion, the Board concludes that the schedular rating criteria adequately contemplate the Veteran's symptomatology, and the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In this case, the Veteran is employed, and has not suggested that she is in need of special monthly compensation based on the service-connected disability, there is no indication that she is either housebound or in need of regular aid and attendance, and there is no indication that she is unemployable as a result of the service-connected disability.  Accordingly, these matters have not been raised by the record.

	
	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for chronic fatigue is denied.  

An initial 10 percent disability rating, but not higher, for the scar, residual of ganglion cyst removal, left wrist, is granted prior to December 29, 2009, subject to the laws and regulations governing the payment of monetary benefits.

A rating higher than 10 percent for the scar, residual of ganglion cyst removal, left wrist, is denied for the period from December 29, 2009 to March 22, 2015.  

A rating in excess of 20 percent disabling for the scar, residual of ganglion cyst removal, left wrist, from March 23, 2015 is denied.

A separate 10 percent rating for painful limitation of motion of the left wrist associated with the scar, residual of ganglion cyst removal, left wrist, is granted, subject to the laws and regulations governing the payment of monetary benefits.




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


